      Case 1:16-cr-00771-ER Document 48
                                     47 Filed 05/12/20
                                              04/30/20 Page 1 of 1




                                                    April 30, 2020
FILED VIA ECF
                                          Sentencing is scheduled for July 31, 2020, at 10:30 AM.
The Honorable Edgardo Ramos                SO ORDERED.
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
                                                                          5/12/2020
40 Foley Square
New York, NY 10007

               Re:    United States v. Carlos Sanchez Galan
                      Case No. 16 Cr. 771 (ER)

Dear Judge Ramos:

       I represent Carlos Sanchez Galan in the above-referenced case. I write to
respectfully request the scheduling of a sentencing hearing on a date between mid-July
and mid-August.

        As the Court is aware, Mr. Galan was previously scheduled to be sentenced on
November 8, 2019, but was instead appointed new counsel due to a breakdown in
attorney client relations. Since then, I have been working with Mr. Galan to correct
errors in the PSR and prepare for sentencing. In light of the very difficult conditions at
the MCC where Mr. Galan is detained, we request a sentencing date so that, if conditions
permit, his case will be resolved and he can be transferred from the MCC.

       Counsel for the Government consents to this request.

       I appreciate the Court’s consideration.

                                                    Respectfully submitted,


                                                    /s/
                                                    Justine A. Harris

CC:    All counsel of record (via ECF)
